...
                                 IN THE
                       COURT OF CRIMINAL APPEALS
                                OF TEXAS                    RECEIVED IN
                            STEVEN H. YOUNG,         COURT OF CRIMINAL APPEALS
                                         MOVANT

                                   v.                        DEC 02 2015
                          THE STATE OF TEXAS,
                                         RESPONDENT

                MOTION FOR LEAVE TO FILE WRIT OF MANDAM~SI    Acostaj Clerk
     COMES NOW STEVEN H. YOUNG, Movant pro se, and hereby moves

the Court as follows:

     1.    Movant requests leave to file a Writ of Mandamus in accord-

ance with Rule 72 of Texas Rules Appellate Procedure for this Court

to compel the 174th District Court of Harris County to order Movant's

trial counsel to comply with an earlier order by the court to pro-
duce an affidavit regarding movant's claim of In~ffective Assistance

of Counsel in his Art. 11.07 writ of habeas corpus.

     2.    Movant will show that the court has twice ordered movant's
trial counsel to produce an affidavit in response to Ineffective

Assistance of Counsel claims in movant's previous 11.07 filing, as

well as his current 11.07 application.     Currently trial counsel has

failed to respond to the court's order for over six months, and the

trial court has not enforced its order to produce an affidavit.

                                 PRAYER

     WHEREFORE, Movant prays this Honorable Court grant his Motion

For Leave To File Writ Of Mandamus.
                                                  Respectfully submitted,

                                                  ~ tf! Ytfl4/114-
                                                  Steven H. i'bungf, pro s e
                                                  TDCJ# 1730896
                                                  Estelle Unit
November 30, 2015
Mr. Abel Acosta, Clerk
Court of Criminal Appeals of Texas
P.o. Box 12308
Capitol Station
Austin, TX 78711
Mr. Acosta:
Please find the enclosed Motion For Leave To File Writ Of Mandamus.
I respectfully ask that you please file this with the Court at
your earliest convenience.
Thank you for your assistance and consideration of this letter.
Respectfully submitted,

de~. I{~---
TDCJ# 1730896
Estelle Unit
264 FM 3478
Huntsville, TX   77320